Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  144450-5 (198)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  PATRICK MCCARTHY,
       Plaintiff-Appellant/Appellee,
                                                                    SC: 144450-5
  v                                                                 CoA: 293482, 294385, 295784
                                                                    LC: 08-089426-NO
  EDWARD SOSNICK, et al.,
        Defendants-Appellees/Appellants.
  __________________________________

         On order of the Court, on its own motion, the Court finding that the repeated
  motions by Mr. McCarthy seeking disqualification of members of the Court on
  substantially identical grounds constitute frivolous and vexation pleadings, the motion for
  disqualification filed January 17, 2012 is stricken and will not be subject to further
  consideration. MCR 2.114(E).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2012                    _________________________________________
                                                                               Clerk